On Motion for Rehearing.
In plaintiffs’ motion for rehearing, our attention is called to an expression used by us in the original opinion, which they claim is not supported by the record. We said, in effect, that plaintiff D. H. Jones was complaining, in this appeal, because the trial court declined to permit W. E. Jones to intervene.
In the motion we are cited to what purports to be a proposed plea of intervention and bill of review by W. E. Jones in the statement of facts. The document found its way into that part of the record as a part of a bill of exception. Upon the trial D. H. Jones tendered in evidence certain instruments and documents which, upon objection, were excluded by the court; the nature of these instruments is not material.
After the court had announced from the bench that he had sustained defendants’ plea in bar, counsel for D. H. Jones (shown by the record to be W. E. Jones) announced to the court that he had prepared and was ready to ask leave and file a plea in intervention for W. E. Jones in form of a bill of review in cause No. 11,304C, in behalf of D. H. Jones and W. E. Jones. By an oral ruling, the court denied plaintiff the right to file the plea in intervention, to which he excepted and included the proposed pléa in his bill of exception. We make this explanation in the interest of clarity, since in the manner mentioned the record does show that W. E. Jones (counsel for D. H. Jones) did propose and asked leave to file his plea of intervention and bill of review, the latter pertaining exclusively to cause No. 11,304C.
We have been unable to find' any authority or, precedent in any case decided in this State, which will support plaintiffs’ contention here made.
With the foregoing explanation, the motion for rehearing is overruled.